*545In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Slobod, J.), dated March 30, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Michael Herman sustained injuries when he slipped and fell on ice on a sidewalk owned by the defendant, the Village of Kiryas Joel. In support of its motion for summary judgment, the defendant established that the plaintiffs failed to comply with its prior written notice statute (see Tramontano v County of Suffolk, 239 AD2d 407, 408 [1997]). In opposition, the plaintiffs submitted vague, conclusory, and speculative evidence insufficient to raise a triable issue of fact as to whether the defendant created the dangerous condition that caused the injured plaintiff to fall as the result of an alleged negligent repair of the sidewalk (see Nixdorf v East Islip School Dist., 276 AD2d 759, 759-760 [2000]; see also Amabile v City of Buffalo, 93 NY2d 471, 474 [1999]; Kiernan v Thompson, 73 NY2d 840, 842 [1988]; Gold v County of Westchester, 15 AD3d 439 [2005]). Thus, the Supreme Court properly granted summary judgment to the defendant.
The plaintiffs’ remaining contention is without merit. Prudenti, PJ., Florio, Cozier and Lifson, JJ., concur.